Case 20-10953-LSS Doc124 Filed 09/14/20 Page 1of1

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

in re: Chapter II
SureFunding, LLC, Case No. 20-10953 (LSS)
Debtor. Related to Docket Nos.

 

 

FURTHER SUPPLEMENTAL ORDER PURSUANT TO 11 U.S.C. §305(a)(}
SUSPENDING ALL PROCEEDINGS IN THE CHAPTER 11

Having reviewed the Noteholders’ Status Report [D.I. 119] and the Debtor’s Third Status
Report [D.I. 120],
IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

i. The automatic stay imposed by 11 U.S.C. § 362 is further modified to permit the
Receiver appointed in the matter styled as Brett Hatton, et al. v. SureFunding, LLC, Case No. A-
20-812651-B, Dept. No. XIII (District Court, Clark County, Nevada) (Denton, J.) (“Nevada
Action”) to proceed in all respects as such court deems appropriate.

2, The Debtor and the Noteholders shall file a joint status report on the docket of this
case after a final ruling on the appeal to the Supreme Court of Nevada on the Noteholders’ motion .
to appoint a Receiver in the Nevada Action.

3, Except as supplemented herein, the Order Pursuant to 11 U.S.C. § 305{(a)())

Suspending All Proceedings in the Chapter I1 Case [D.I. 104] remains unchanged and in full force

  
  

 

and effect. .
WV, Lue.
" LAURIE SELBER SILVERSTE

UNITED STATES BANKRUPTCY JUDG!

 
 

cee LF Oe)

Wilmington, Delaware

 
